DETAILED ACTION
	This is the first Office action on the merits. Claims 1-9 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on March 3, 2020 was received and considered by the Examiner.
Specification
The use of the term Torx, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The use of the term Quadrix, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: reference character "9" is used to designate both counter-sinking and manoeuvring key.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name Torx.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a manoeuvring key and, accordingly, the identification/description is indefinite.
Claim 3 contains the trademark/trade name Quadrix.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a manoeuvring key and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0838352 B1 (Cappellotto), cited in the IDS filed March 3, 2020.
Regarding Claim 1, Cappellotto discloses (Para. [0007]-[0009]; Figs. 1-3) a nipple (1) for spoked wheels, particularly for motorcycling uses, including a head (5) and a rod (shank 4) which are coaxial and through which a through-hole (axial hole 3) extends coaxially, a manoeuvring key (key portion 7 with notch 8) in the head and an insert (16) of plastics material which is inserted in the hole in order to engage in a screwing manner with friction with a threaded end (threaded portion 18) of a spoke (19), wherein the hole comprises a threaded portion (threaded portion 11) which extends in the rod (shank 4) and a portion with an increased diameter (seat 12) between the threaded portion (11) and the 
Regarding Claim 2, Cappellotto discloses the nipple for spoked wheels according to claim 1, as discussed above. Cappellotto further discloses (Para. [0007]- [0009]; Figs. 1-3) the manoeuvring key (key portion with notch 8) is constructed in the form of a countersinking which is recessed in the head (it can be seen in Figs. 1-3 that the notch 8 is countersunk in the head 5).
Regarding Claim 4, Cappellotto discloses the nipple for spoked wheels according to claim 1, as discussed above. Cappellotto further discloses (Para. [0007]- [0009]; Figs. 1-3) the seat (12) is constructed from a section of the nipple (1) corresponding to the base of a connection collet (shoulder 14) between the head (5) and the rod (shank 4).
Regarding Claim 5, Cappellotto discloses the nipple for spoked wheels according to claims 1 and 2, as discussed above. Cappellotto further discloses the seat (12) extends in the nipple (1) as far as the base of the countersinking (it can be seen in Figs. 1-3 that the seat 12 extends as far as the counter-sinking).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappellotto in view of US 20080054710 A1 (Spahr et al.), cited in the IDS filed March 3, 2020.
Regarding Claim 3, Cappellotto discloses the nipple for spoked wheels according to claims 1 and 2, as discussed above. 
Cappellotto does not disclose the countersinking is of the type with a Torx or Quadrix key.
However, Spahr et al. teaches (Para. [0061]-[0063]; Figs. 1a-1d) a nipple head 4 with tightening means 10 comprising curved protrusions 11 and recesses 12 shaped to receive a Torx screw.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nipple disclosed by Cappellotto to have a Torx type key, as taught by Spahr et al., in order to receive a Torx screw to tighten the nipple to a spoke.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappellotto.
Regarding Claim 6, Cappellotto discloses the nipple for spoked wheels according to claim 1, as discussed above. 
Cappellotto does not disclose the nipple is produced from alloy steel having a resistance class greater than 6.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nipple disclosed by Cappellotto to be made from alloy steel having a resistance class greater than 6, depending on the desired strength characteristics of the nipple. For example, a nipple for a motorcycle spoke would be designed to withstand greater stress than a nipple for a bicycle spoke. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 7, Cappellotto discloses the nipple for spoked wheels according to claims 1 and 6, as discussed above. 
Cappellotto does not disclose the nipple is produced from alloy steel having a resistance class between 8 and 10.
.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappellotto in view of EP 1559582 B1 (Passarotto et al.), cited in the IDS filed March 3, 2020.
Regarding Claim 8, Cappellotto discloses the nipple for spoked wheels according to claim 1, as discussed above.
Cappellotto does not disclose the insert is arranged in a position under the manoeuvring key with respect to the head.
However, Passarotto et al. teaches (Para. [0090]- [0095], [0104]-[0105]; Figs. 1-3) a nipple (spoke attachment element 9) with an insert (ring 19) arranged in a position under a manoeuvring key (recessed hexagonal seat 17) with respect to the head (second end 16 of the spoke attachment element 9 shown in Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nipple disclosed by Cappellotto to position the insert under the manoeuvring key with respect to the head, as taught by Passarotto et al., in order to prevent the insert from being damaged by a manoeuvring tool and atmospheric agents.
Regarding Claim 9, Cappellotto and Passarotto et al. disclose the nipple for spoked wheels according to claims 1 and 8, as discussed above. Cappellotto further discloses (Para. [0007]-[0009]; Figs. 
Cappellotto does not disclose the insert being arranged in a position which is axially more remote with respect to a top surface of the head than the base.
However, Passarotto et al. teaches (Para. [0090]-[0095], [0104]-[0105]; Figs. 1-3) the manoeuvring key (recessed hexagonal seat 17) defines a base (where the seat 17 meets the undercut annular seat 18) which is intended to abut a tool which is configured to act with the manoeuvring key, the insert (ring 19) being arranged in a position which is axially more remote with respect to a top surface of the head (second end 16 of the spoke attachment element 9 shown in Fig. 3) than the base (it can be seen in Fig. 2 that the insert 19 is positioned farther away from the top surface of the spoke attachment element 9 than the base of the recessed hexagonal seat 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nipple disclosed by Cappellotto to arrange the insert in a position axially more remote with respect to a top surface of the head of the nipple than the base of the manoeuvring key, as taught by Passarotto et al., in order to prevent the insert from being damaged by a manoeuvring tool and atmospheric agents.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose nipples for spoked wheels with features to prevent loosening of the spokes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617